IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON             FILED
                          JUNE 1997 SESSION
                                                     July 18, 1997

                                                  Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
JERRY W. HARDIN,             )
                             ) C.C.A. No. 02C01-9609-CC-00303
     Appellant,              )
                             ) Henry County
V.                           )
                             ) Honorable Julian P. Guinn, Judge
                             )
STATE OF TENNESSEE,          ) (Post-Conviction)
                             )
     Appellee.               )




FOR THE APPELLANT:              FOR THE APPELLEE:

Jerry W. Hardin, pro se         Charles W. Burson
Reg. No. 13674-076              Attorney General & Reporter
F.C.I. Memphis
P.O. Box 34550                  Clinton J. Morgan
Memphis, TN 38184-0550          Counsel for the State
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493

                                Robert “Gus” Radford
                                District Attorney General
                                P.O. Box 686
                                Huntingdon, TN 38344




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                        OPINION


       The appellant, Jerry W. Hardin, appeals pro se from a judgment entered

by the Henry County Circuit Court. On appeal, he contends that the trial court

erred in dismissing his two pro se petitions for post-conviction relief. Appellant

alleges that he was not fully advised of his rights when he pled guilty in May

1977 to forgery and that he was denied effective assistance of counsel because

his attorney failed to file an appeal of the appellant’s July 1977 robbery

conviction. Appellant filed his petitions for post-conviction relief in these two

cases on March 21, 1996. On April 16, 1996, the trial court dismissed the two

petitions.



       The appellant argues that the current Post-Conviction Procedure Act,

which became effective in 1995, provides him with one year from the effective

date of the new act in which to file his petition for relief. The appellant cites

Carter v. State, No. 03C01-9509-CC-00270 (Tenn. Crim. App. at Knoxville, July

11, 1996) in support of his argument. The state maintains, however, that the

appellant’s right to file post-conviction relief from his 1977 convictions expired in

July 1989 under the previous Post-Conviction Act.



       We believe that the legislative intent of the new Post-Conviction

Procedure Act was to decrease the burden of post-conviction petitions as noted

in the dissent in Carter. Therefore, we respectfully disagree with the decision in

Carter. The legislature did not intend to award every prisoner a one-year period

in which to file a post-conviction petition regardless of the amount of time that

had passed since his or her conviction. In this case, the appellant’s petitions for

post-conviction relief are time barred.



       Therefore, this Court affirms the judgment of the trial court in accordance

with Rule 20 of the Court of Criminal Appeals of Tennessee.



                                          -2-
                                       ______________________________
                                       PAUL G. SUMMERS, Judge


CONCUR:




______________________________
DAVID H. WELLES, Judge




______________________________
JOE G. RILEY, Judge




                                 -3-